DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 2, 8 and 26-43 are pending:
		Claims 2 and 26-43 are rejected. 
		Claim 8 is allowed. 
		Claims 1, 3-7 and 9-25 have been canceled. 
		Claims 26-43 have been added. 
Response to Amendments
Amendments filed 01/27/2022 have been entered. Amendments overcome claims objections, §112 and §103 rejections previously set forth in non-final Office Action 11/04/2021 but do not overcome the §102 rejection, therefore §102 rejection is maintained.
Amendments necessitate new grounds of rejection. 
Response to Arguments
Arguments filed 01/27/2022 have been entered. Arguments were fully considered. 
On page 3 of Applicant’s arguments, Applicant argues that:
However, it is well established that reliance upon multiple embodiments in a single reference to reject claims based upon anticipation under 35 U.S.C. § 102 is an untenable position that amounts to nothing more than reversible error. See Ex Parte Appleton, Appeal 2011-004656, (PTAB, November 26, 2013)(Board reversed Examiner's anticipation rejection under 35 USC 102). 
In this regard, the Examiner impermissibly relies upon multiple embodiments in Spodig in a rejection of the claims based upon anticipation under 35 U.S.C. § 102. 
Specifically, FIG. 2 of Spodig is a sectional view taken along line 2 2 of FIG. 1 (Spodig at column 1, lines 56-57). 


Based upon the above-cited passage in Spodig, the skilled artisan would have reasonably concluded that FIG. 2 of Spodig is from one embodiment and that FIG. 3 of Spodig is from another embodiment in Spodig. 
Accordingly, the Examiner impermissibly relies upon multiple embodiments in Spodig in a rejection of the claims based upon anticipation under 35 U.S.C. § 102.

	This argument is not persuasive because the embodiment shown in Fig. 3 of Spodig teaches all the limitations; note that the upper flow path will be located at the inlet 17 shown in Fig. 3. Therefore the §102 rejection is maintained. 
Annotated Figs. 2 and 3

    PNG
    media_image1.png
    471
    1277
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 8 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter: Spodig does not teach “wherein an end of the scraper is curved toward the main drum” as required by claim 8. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the scraper shape of the sub-drum (upper roller) of Spodig by changing said shape curved toward the main drum (lower roller) because there is no motivation or suggestion to do. 
Claims 30-31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the combination of Spodig and Saho does not teach “wherein the opening portion comprises an opening through an end portion side of the scraper” as required by claim 30, “wherein the opening portion is between the main drum and the sub-drum” as required by claim 31 and “wherein the opening portion is disposed between the scraper and the intersection” as required by claim 33. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the opening portion of Spodig (as modified by Saho) to arrive at the claimed invention because there is no motivation or suggestion to do. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-29 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “a boundary of the liquid feeding direction is an imaginary plane that passes through the opening portion and is tangent to the main drum” in lines  2-4.  It is not clear what structure is required to meet the limitation. In interest of advancing prosecution, it is interpreted that the limitation is met as long as there is a main drum. 
Claim 28 recites “wherein the opening portion is the mesh” in lines 1-2. It is not clear if the mesh is required in addition to the nozzle or an optional feature? The claim is further indefinite 
Claim 29 recites “wherein the opening portion is the nozzle” in lines 1-2. It is not clear if a nozzle is required in addition to the mesh or an optional feature? The claim is further indefinite because it is not clear how the nozzle further limits the claimed invention.  In interest of advancing prosecution, it is interpreted that the nozzle is optional if there is a mesh.  
Claim 42 recites “an imaginary horizontal line extending from a vertical center of the input part is above the sub-drum” in lines 2-3. It is not clear what structure is required to meet the limitation. In interest of advancing prosecution, it is interpreted that the limitation is met as long as there is a sub-drum.
Claim 43 recites “the imaginary horizontal line is extending toward a rotational center of the main drum” in lines 1-2. It is not clear what structure is required to meet the limitation. In interest of advancing prosecution, it is interpreted that the limitation is met as long as there is a main drum.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-29 and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 28 recites “wherein the opening portion is the mesh” in lines 1-2 and Claim 29 recites “wherein the opening portion is the nozzle” in lines 1-2. Claim 39 recites “wherein the lower flow .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Spodig (USPN 2,901,108).
	Regarding claim 2, Spodig teaches a magnetic separator comprising:  
	an opening portion (see annotated Fig. 3); 
	a scraper (Fig. 3, scraper 19a) (see C3/L20-25) configured to channel a liquid through the opening portion to a flow pathway, the scraper extends from a sub-drum (upper roller) (see Fig. 3) (the term “sub” is interpreted as: under or below or beneath; the upper roller is a drum below the inlet) (see Fig. 2) to the opening portion (see annotated Fig. 3);

	a second bottom wall (see annotated Fig. 3) configured to channel the liquid along a lower flow path (the lower flow path is lower than the upper flow path) (see annotated Fig. 2) (the embodiment of Fig. 3 also includes upper and flow paths similar to Fig. 2) in a manner that channels the liquid to the opening portion, the lower flow path is between (see Fig. 3 for “between”) the sub-drum and a curved surface of the second bottom wall (see annotated Fig. 3); wherein the opening portion is between the main drum and the sub-drum (see annotated Fig. 3).
Annotated Figs. 2 and 3

    PNG
    media_image1.png
    471
    1277
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-29, 32, 34, 37-39 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Spodig (USPN 2,901,108) in view of Saho (US 2008/0237098) and by evidence of Tashiro (US 2008/0251435). 
	Regarding claim 26, Spodig teaches a magnetic separator comprising: an opening portion (see annotated Fig. 3); a scraper (Fig. 3, scraper 19a) (see C3/L20-25) configured to channel a liquid through the opening portion to a flow pathway (see annotated Fig. 3), the scraper extends from a sub-drum (upper roller) (see Fig. 3) (the term “sub” is interpreted as: under or below or beneath; the upper roller is a drum below the inlet) (see Fig. 3) to the opening portion; a first bottom wall (see annotated Fig. 3) configured to channel the liquid along the flow pathway in a manner that channels the liquid away from the opening portion, the flow pathway is between a main drum (lower roller) (see Fig. 3) and a curved surface of the first bottom wall; and a second bottom wall (see annotated Fig. 3) configured to channel the liquid along a lower flow path (the lower flow path is lower than the upper flow path) (see annotated Fig. 2) (the embodiment of Fig. 3 also includes upper and flow paths similar to Fig. 2) in a manner that channels the liquid to the opening portion, the lower flow path is between (see Fig. 3 for “between”) the sub-drum and a curved surface of the second bottom wall; wherein the sub-drum is between the lower flow path and an upper flow path (see annotated Fig. 3); and wherein the lower flow path joins the upper flow path at the opening portion (this limitation is a process/method limitation that will inherently occur since there is an opening portion for receiving an upper flow path and a lower flow path).




    PNG
    media_image2.png
    646
    1170
    media_image2.png
    Greyscale

	Spodig does not teach an opening portion that is from the group consisting of a mesh and a nozzle.
	In a related field of endeavor, Saho teaches a magnetic separation filtering and cleaning apparatus (see Entire Abstract) comprising an opening portion that is a mesh (Figs. 2 and 5, net 21; see ¶28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the lower roller (main drum) of Spodig with the rotating drum (comprising net) of Saho because it is the simple substitution of one known lower roller means with another known rotating drum means obviously resulting in removing magnetic floc (Saho, see ¶31) with an expectation success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, it is obvious to have a filter drum downstream a magnetic drum by evidence of Tashiro (Tashiro, see filter drum 13 downstream magnetic drum 42 in Fig. 4).
	Regarding claim 27, Spodig and Saho teach the magnetic separator according to claim 26, wherein the opening portion is configured to direct the liquid along a liquid feeding direction (any direction is a feeding direction) (see annotated Fig. 3), a boundary of the liquid feeding direction is 
	Regarding claim 28, Spodig and Saho teach the magnetic separator according to claim 26, wherein the opening portion is the mesh (net is a mesh) (Saho, see ¶28) (see §112 indefiniteness).  
	Regarding claim 29, Spodig and Saho teach the magnetic separator according to claim 26, wherein the opening portion is the nozzle (claim 26 requires a mesh or nozzle therefore nozzle is optional) (see §112 indefiniteness).  
	Regarding claim 32, Spodig and Saho teach the magnetic separator according to claim 26, wherein an intersection is where the first bottom wall comes into contact with the second bottom wall (Spodig, see Fig. 3). 
	Regarding claim 34, Spodig and Saho teach the magnetic separator according to claim 26, wherein the sub-drum is between the main drum and an input part (Spodig, Fig. 3, inlet 17; see C3/L20-25), the input part is configured to input the liquid into the opening portion (medium to be treated is introduced through an inlet) (see C3/L20-25).
	Regarding claim 37, Spodig and Saho teach the magnetic separator according to claim 26, wherein a flow of the liquid from the upper flow path is flowable to the flow pathway (this limitation is a process/method limitation that will inherently occur since medium in the apparatus).
	Regarding claim 38, Spodig and Saho teach the magnetic separator according to claim 26, wherein the sub-drum is configured to come into contact with the liquid when the liquid is in the upper flow path (the sub-drum is below the inlet therefore will contact with the liquid when the liquid is in the upper flow path) (Spodig, see annotated Fig. 3).
	Regarding claim 39, Spodig and Saho teach the magnetic separator according to claim 26, wherein the lower flow path joins the upper flow path at the opening portion (this limitation is a process/method limitation that will inherently occur since there is an opening portion for receiving an upper flow path and a lower flow path) (see §112d).

	Regarding claim 43, Spodig and Saho teach the magnetic separator according to claim 42, wherein the imaginary horizontal line is extending toward a rotational center of the main drum (see §112 indefiniteness).

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Spodig (USPN 2,901,108) in view of Saho (US 2008/0237098) and further in view of Mori (JP 2005-058880) and by evidence of Tashiro (US 2008/0251435).
	Regarding claim 35, Spodig and Saho teach the magnetic separator according to claim 26.
	The combination of references does not teach wherein the sub-drum is configured to rotate in a direction that is opposite to a flow of the liquid in in the lower flow path.  
	In a related field of endeavor, Mori teaches a sludge separator (see Entire Abstract) wherein a drum (Fig. 1, second magnetic drum 22) (see ¶18) is configured to rotate in a direction that is opposite to a flow of the liquid in a flow pathway (first and second drums are rotated counterclockwise) (see ¶18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sub-drum (upper roller) of Spodig by configuring the drum to rotate opposite the flow of the liquid in the flow path (counterclockwise direction) as disclosed by Mori because applying a known technique of rotating a drum in a counterclockwise direction to a known drum device obviously resulting in directing flow forward and out of the apparatus with an expectation of success. Applying a known technique to a known device (method or product) ready 
	Regarding claim 36, Spodig and Saho teach the magnetic separator according to claim 26.
	The combination of references does not teach wherein the main drum and the sub-drum are configured to rotate in a same direction.  
	In a related field of endeavor, Mori teaches a sludge separator (see Entire Abstract) teaches two drums configured to rotate in a same direction (first and second drums are rotated counterclockwise) (see ¶18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sub-drum (upper roller) and main drum (lower roller) of Spodig by configuring the drums to rotate in a same direction (counterclockwise direction) as disclosed by Mori because applying a known technique of rotating drums in a counterclockwise direction to known drum devices obviously resulting in directing flow forward and out of the apparatus with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Spodig (USPN 2,901,108) in view of Saho (US 2008/0237098) and further in view of Estabrook (USPN 4,199,455)  by evidence of Tashiro (US 2008/0251435) and by evidence of Terui (WO 2016/084555).
	Regarding claim 40, Spodig and Saho teach the magnetic separator according to claim 26.
	The combination of references does not teach wherein a surface of the flow rate adjustment part is configured to come into contact with the liquid when the liquid is in the upper flow path.  
	In a related field of endeavor, Estabrook teaches a magnetic separating apparatus (see Entire Abstract) a surface of the flow rate adjustment part (baffle 45 or 46 or 47) (see Fig. 3) is configured to come into contact with the liquid when the liquid is in the upper flow path (see 
Annotated Fig. 1

    PNG
    media_image3.png
    488
    679
    media_image3.png
    Greyscale

	Regarding claims 40-41. it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the magnetic separation of Spodig (as modified by Saho) by incorporating the baffle (flow rate adjustment part) of Estabrook because said flow adjustment part (weir/baffle) provides the benefit of preventing the flow rate of raw water flowing into the separation tank from becoming nonuniform by evidence of Terui (Terui, see pg. 7).
	Regarding claim 41, Spodig and Saho teach the magnetic separator according to claim 26.
	The combination of references does not teach a flow rate adjustment part configured to adjust a flow rate of the liquid in the upper flow path, the flow rate adjustment part is fixed to hang down from a top surface of the magnetic separator onto the sub-drum.  
	In a related field of endeavor, Estabrook teaches a magnetic separating apparatus (see Entire Abstract) a flow rate adjustment part (baffle 45 or 46 or 47) (see Fig. 3) configured to adjust a flow rate of the liquid in the upper flow path (see annotated Fig. 3) (a baffle is defined as a device to regulate flow therefore the baffle of Estabrook will inherently adjust flow), the flow rate adjustment . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /CLAIRE A NORRIS/Primary Examiner, Art Unit 1778